
	
		II
		112th CONGRESS
		2d Session
		S. 3371
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2012
			Mr. Begich (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish, within the National Oceanic
		  and Atmospheric Administration, an integrated and comprehensive ocean, coastal,
		  Great Lakes, and atmospheric research, prediction, and environmental
		  information program to support renewable energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Environmental
			 Research Act of 2012.
		2.PurposeThe purpose of this Act is to establish an
			 integrated and comprehensive ocean, coastal, Great Lakes, and atmospheric
			 research, prediction, and environmental information program to support
			 renewable energy.
		3.DefinitionsIn this Act:
			(1)AdministrationThe term
			 Administration means the National Oceanic and Atmospheric
			 Administration.
			(2)AdministratorThe term Administrator means
			 the Under Secretary for Oceans and Atmosphere in the Under Secretary's capacity
			 as Administrator of the National Oceanic and Atmospheric Administration.
			(3)Marine renewable energyThe term marine renewable
			 energy means any form of renewable energy derived from the sea including
			 wave energy, tidal energy, ocean current energy, offshore wind energy, salinity
			 gradient energy, ocean thermal gradient energy, and ocean thermal energy
			 conversion.
			4.Renewable energy research plan
			(a)In generalThe Administrator shall develop a
			 plan—
				(1)to define requirements for a comprehensive
			 and integrated ocean, coastal, Great Lakes, and atmosphere science program to
			 support renewable energy development in the United States based on public
			 hearings, public comments, and a review of scientific and industry
			 information;
				(2)to identify and describe current climate,
			 weather, and water data programs, products, services, and authorities within
			 the Administration relevant to renewable energy development;
				(3)to provide targeted research, data,
			 monitoring, observation, and other information, products, and services
			 concerning climate, weather, and water in support of renewable energy and
			 smart grid technology, including research to accurately quantify
			 the downstream micro-climate impacts of wind-power turbines;
				(4)to provide research, data, monitoring, and
			 other information, products, and services to inform renewable energy decisions
			 concerning coastal and marine habitats, living marine resources and the
			 ecosystems on which they depend and coastal and marine planning; and
				(5)to reduce duplication and leverage the
			 resources of existing Administration programs through coordination with—
					(A)other offices and programs within the
			 Administration, including the atmospheric, ocean, and coastal observation
			 systems;
					(B)Federal, State, tribal, and local
			 observation systems; and
					(C)other entities, including the private
			 sector organizations and institutions of higher education; and
					(6)to facilitate public-private cooperation,
			 including identification and assessment of current private sector
			 capabilities.
				(b)Public hearingsIn developing the plan, the Administrator
			 shall provide public notice and opportunity for 1 or more public hearings and
			 shall seek comments from Federal and State agencies, tribes, local governments,
			 representatives of the private sector, and other parties interested in
			 renewable energy observations, data, and use in order to improve Administration
			 climate, weather, and water observation data products and services to more
			 effectively support renewable energy development.
			5.Establishment of research, prediction, and
			 environmental information program
			(a)In generalNot later than 540 days after the date of
			 the enactment of this Act, the Administrator shall establish a program to
			 develop and implement an integrated and comprehensive ocean, coastal, Great
			 Lakes, and atmosphere research and operations program, based on the plan
			 required by section 4, to support renewable energy development in the United
			 States.
			(b)Program componentsAt a minimum, the program shall
			 include—
				(1)improvements in coordinated climate,
			 weather, and water research, monitoring, and observations to support—
					(A)renewable energy development; and
					(B)the understanding and mitigation of the
			 impact of renewable energy development on living marine resources, including
			 protected species and the marine and coastal environment;
					(2)coordinated weather, water, and climate
			 prediction capability focused on renewable energy and smart grid
			 technology to provide information and decision services in support of renewable
			 energy development;
				(3)support for the transition to, and reliable
			 delivery of, sustained operational weather, water, and climate products from
			 research, observation, and prediction outputs;
				(4)means of identifying biological and
			 ecological effects of marine renewable energy development on living marine
			 resources, the marine and coastal environment, marine-dependent industries, and
			 coastal communities;
				(5)baseline ecological characterization,
			 including research, data collection, and mapping, of the coastal and marine
			 environment and living marine resources for marine renewable energy
			 development;
				(6)avoidance, minimization, and mitigation
			 strategies to address the potential impacts of marine renewable energy on the
			 marine, coastal, and Great Lakes environment, including developing effective
			 monitoring protocols, use of adaptive management, informed engineering design
			 and operating parameters, and the establishment of protocols for minimizing the
			 environmental impacts of testing, developing, and deploying marine renewable
			 energy devices;
				(7)support for the development of marine
			 special area management plan by states as defined by the
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et seq.) that would support renewable energy development
			 consistent with natural resource protection and other coastal-dependent
			 economic growth;
				(8)comprehensive digital mapping, modeling,
			 and other geospatial information and services to support planning for renewable
			 energy and stewardship of ecosystem and living marine ecosystems, including
			 protected species, in ocean and coastal areas;
				(9)a coordinated approach for examining and
			 quantifying the micro-climate impacts of wind-power farms on soil transpiration
			 and drying; and
				(10)provision for outreach to the public and
			 private sector about program research, information, and products, including
			 making non-proprietary information and best management practices developed
			 under this program available to the public.
				(c)Use in agency decisionsThe program established under subsection
			 (a) shall be designed to collect, synthesize, and distribute data in a manner
			 that can be used by marine resource managers responsible for making decisions
			 about marine renewable energy projects. The Army Corps of Engineers, Department
			 of Commerce, Minerals Management Service, Federal Energy Regulatory Commission,
			 and Department of Energy shall consider this information when making planning,
			 siting, and permitting decisions for marine renewable energy.
			(d)Support for public-Private
			 cooperationTo the extent
			 practicable, in implementing the program established under this section, the
			 Administrator shall seek appropriate opportunities to facilitate and expand
			 cooperation with private sector entities to develop and expand information
			 services that serve the renewable energy industry.
			6.Biennial reportsNot later than 2 years after the date of the
			 enactment of this Act and every 2 years thereafter, the Administrator shall
			 submit to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Natural Resources and the Committee on Science and
			 Technology of the House of Representatives a report on progress made in
			 implementing this Act, including—
			(1)a description of activities carried out
			 under this Act;
			(2)recommendations for prioritization of
			 activities under this Act for fiscal years beginning after the date on which
			 the report is submitted; and
			(3)funding levels for activities under this
			 Act in those fiscal years.
			7.LibraryNot later than 1 year after the date of the
			 enactment of this Act, the Administrator, in consultation with relevant Federal
			 agencies, shall establish a renewable energy information library and data
			 portal. The library shall include, at a minimum—
			(1)links to data and information products for
			 use in renewable energy development;
			(2)links to planning and decision support
			 tools for use in renewable energy development;
			(3)data about the baseline condition of ocean
			 and coastal resources; and
			(4)links to digital mapping and geospatial
			 information, products, and services described in section 4(b).
			8.Federal coordinationIn carrying out activities under this Act,
			 the Administrator shall coordinate with the Secretary of the Interior, the
			 Secretary of Energy, the Secretary of Transportation, the Secretary of Defense,
			 the Federal Energy Regulatory Commission, the Department in which the Coast
			 Guard is operating, and the heads of other relevant Federal agencies.
		9.AgreementsThe Administrator may enter into and perform
			 such contracts, leases, grants, cooperative agreements, or other agreements and
			 transactions with any agency or instrumentality of the United States, or with
			 any State, local, tribal, territorial or foreign government, or with any
			 person, corporation, firm, partnership, educational institution, nonprofit
			 organization, or international organization as may be necessary to carry out
			 the purposes of this Act.
		10.Authority to receive fundsThe Administrator may accept, retain, and
			 use funds received from any party pursuant to an agreement entered into under
			 section 9 for activities furthering the purposes of this Act.
		11.Use of ocean observing offshore
			 infrastructure
			(a)In generalAny offshore exploration and production
			 facility, at the discretion of the Administrator, may execute a memorandum of
			 understanding authorizing the use of offshore platforms and infrastructure for
			 the placement of meteorological and oceanographic observation sensors of a type
			 to be designated by the Administrator in support of the Integrated Ocean
			 Observing System.
			(b)Availability of informationAll information collected by such sensors
			 shall be managed by Administration and be readily available for use in spill
			 response as well as available to the National Weather Service, other
			 Administration programs, and the general public.
			12.Authorization of appropriations
			(a)Implementation and executionThere is authorized to be appropriated to
			 the Administrator to carry out this Act $100,000,000 for each of fiscal years
			 2012 through 2016.
			(b)Grants to educational institutions and
			 coastal statesOf the amounts
			 appropriated pursuant to subsection (a), the Administrator shall make up to 50
			 percent available to educational institutions, and to States with coastal zone
			 management programs approved under the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), to carry out
			 activities that support the program established under section 5.
			13.Savings provisionNothing in this Act shall be construed to
			 supersede or modify the jurisdiction, responsibilities, or authority of any
			 Federal or State agency under any provision of law in effect on the date of the
			 enactment of this Act.
		
